Exhibit 10.2


FEDERAL DEPOSIT INSURANCE CORPORATION
WASHINGTON, D.C.
AND
COMMONWEALTH OF KENTUCKY
DEPARTMENT OF FINANCIAL INSTITUTIONS
FRANKFORT, KENTUCKY



 
)
 
In the Matter of
)
   
)
CONSENT ORDER
PBI BANK
)
 
LOUISVILLE, KENTUCKY
)
FDIC-12-304b
 
)
 
(KENTUCKY CHARTERED
)
 
INSURED NONMEMBER BANK)
)
   
)
 

 
PBI Bank (“Bank”), Louisville, Kentucky, having been advised of its right to a
NOTICE OF CHARGES AND OF HEARING detailing the unsafe or unsound banking
practices and violations of law, rule, or regulation alleged to have been
committed by the Bank, and of its right to a hearing on the charges under
section 8(b) of the Federal Deposit Insurance Act (“Act”), 12 U.S.C. § 1818(b),
and under section 286.3- 690 of the Kentucky Revised Statutes, Ky. Rev. Stat.
Ann. Section 286.3-690 (Michie 2006), regarding hearings before the Department
of Financial Institutions for the Commonwealth of Kentucky (“KDFI”), and having
waived those rights, entered into a STIPULATION AND CONSENT TO THE ISSUANCE OF A
CONSENT ORDER (“STIPULATION”) with representatives of the Federal Deposit
Insurance Corporation (“FDIC”) and the KDFI, dated __________, 2012, whereby,
solely for the purpose of this proceeding and without admitting or denying any
charges of unsafe or unsound banking practices, and without admitting or denying
any violations of law, rule, or regulation, the Bank has consented to the
issuance of this CONSENT ORDER (“ORDER”) by the FDIC and the KDFI.
 
The FDIC and the KDFI considered the matter and determined to accept the
STIPULATION.
 
Having also determined that the requirements for issuance of an order under 12
U.S.C. § 1818(b) and section 286.3-690 of the Kentucky Revised Statutes, Ky.
Rev. Stat. Ann. § 286.3-690 (Michie 2010), have been satisfied, the FDIC and
KDFI HEREBY ORDER that the Bank, its institution-affiliated parties, as that
term is defined in section 3(u) of the Act, 12 U.S.C. § 1813(u), and its
successors and assigns take affirmative action as follows:
 
CAPITAL
 
1.             (a)           As of the effective date of this ORDER, the Bank
shall have and maintain its level of Tier 1 capital as a percentage of its total
assets (“capital ratio”) at a minimum of nine percent (9.0%) and its level of
qualifying total capital as a percentage of risk-weighted assets (“total risk
based capital ratio”) at a minimum of twelve percent (12.0%). For purposes of
this ORDER, Tier 1 capital, qualifying total capital, total assets, and
risk-weighted assets shall be calculated in accordance with Part 325 of the FDIC
Rules and Regulations (“Part 325”), 12 C.F.R. Part 325.
 
(b)           While this ORDER is in effect, if either ratio is less than the
required minimum required by paragraph (a) above, the Bank shall immediately
notify the Supervisory Authorities and within 30 days shall: (1) increase
capital in an amount sufficient to comply with paragraph (a), or (2) submit a
written plan to the Regional Director of the FDIC Chicago Regional Office
(“Regional Director”) and the Commissioner of the Commonwealth of Kentucky,
Department of Financial Institutions (“Commissioner”) describing the primary
means and timing by which the Bank shall increase its capital ratios up to or in
excess of the minimum requirements set forth above, as well as contingency
plans. Within 10 days of receipt of any comments from the Regional Director or
Commissioner, and after consideration of all comments, the Bank’s board of
directors (“Board”) shall approve the written plan, and record such approval in
its minutes. Thereafter, the Bank shall implement and fully comply with the
written plan.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           Any increase in regulatory capital may be accomplished by the
following:
 

 
(i) 
The sale of common stock and noncumulative perpetual preferred stock
constituting Tier 1 capital under Part 325; or

 

 
(ii) 
The elimination of all or part of the assets classified as “Loss” as of January
30, 2012, without loss or liability to the Bank, provided any such collection on
a partially charged-off asset shall first be applied to that portion of the
asset which was not charged off pursuant to this ORDER; or

 

 
(iii)
The collection in cash of assets previously charged off; or

 

 
(iv)
The direct contribution of cash by the directors or the shareholders of the
Bank; or

 

 
(v) 
Any other means acceptable to the Regional Director and the Commissioner; or

 

 
(vi) 
Any combination of the above means.

 
(d)          If, while this ORDER is in effect, the Bank increases capital by
the sale of new securities, the Board shall adopt and implement a plan for the
sale of such additional securities, including the voting of any shares owned or
proxies held by or controlled by them in favor of said plan. Should the
implementation of the plan involve public distribution of Bank securities,
including a distribution limited only to the Bank’s existing shareholders, the
Bank shall prepare detailed offering materials fully describing the securities
being offered, including an accurate description of the financial condition of
the Bank and the circumstances giving rise to the offering, and other material
disclosures necessary to comply with Federal and state securities laws. Prior to
the implementation of the plan and, in any event, not less than 20 days prior to
the dissemination of such materials, the materials used in the sale of the
securities shall be submitted to the FDIC Registration and Disclosure Section,
550 17th Street, N.W., Washington, D.C. 20429 and to the Commissioner for their
review. Any changes requested to be made in the materials by the FDIC or the
KDFI shall be made prior to their dissemination.
 
(e)           In complying with the provisions of this paragraph, the Bank shall
provide to any subscriber and/or purchaser of Bank securities written notice of
any planned or existing development or other changes which are materially
different from the information reflected in any offering materials used in
connection with the sale of Bank securities. The written notice required by this
paragraph shall be furnished within 10 calendar days of the date any material
development or change was planned or occurred, whichever is earlier, and shall
be furnished to every purchaser and/or subscriber of the Bank’s original
offering materials.
 
 
2

--------------------------------------------------------------------------------

 
 
(f)           The capital ratio analysis required by this paragraph shall not
negate the responsibility of the Bank and its Board for maintaining throughout
the year an adequate level of capital protection for the kind, quality, and
degree of market depreciation of assets held by the Bank.
 
(g)           Should the Bank be unable to maintain the required capital levels
specified in subparagraph (a) above, then within thirty (30) days of receipt of
written direction from the Regional Director and the KDFI, the Bank shall
develop, adopt, and implement a written plan to sell or merge itself into
another federally insured financial institution or otherwise immediately obtain
a sufficient capital investment into the Bank to fully meet the capital
requirements of this paragraph. A copy of the plan required by this paragraph
shall be submitted to, and determined to be acceptable by, the Regional Director
and the KDFI.
 
REDUCTION OF SUBSTANDARD ASSETS
 
2.             (a)           Within 45 days from the effective date of this
Order, the Bank shall adopt and implement a written plan to reduce the Bank’s
risk position in each asset in excess of $1,000,000, which is classified as
“Substandard” in the Joint Report of Examination as of January 30, 2012. Such
plan shall be used to reduce the Bank’s risk position in such assets revealed in
subsequent examinations or visitations. A copy of the written plan shall be
submitted to the Regional Director and the Commissioner upon its completion. In
developing such plan, the Bank shall, at a minimum:
 
 
(i)
Review the financial position of each borrower, including source of repayment,
repayment ability, and alternative repayment sources; and

 
 
(ii)
Evaluate the available collateral for such credit, including possible actions to
improve the Bank’s collateral position.

 
(b)           Such plan shall include, but not be limited to:
 

 
(i) 
Target dollar levels to which the bank shall reduce each asset within 6 and 12
months from the effective date of this ORDER; and

 

 
(ii) 
Provisions for the submission of monthly progress reports to the Board for
review and notation in minutes of the meetings of the Board.

 
(c)           As used in this paragraph, “reduce” means to: (1) collect; (2)
charge off; (3) sell; or (4) improve the quality of such assets as to warrant
removal of any adverse classification by the FDIC and KDFI.
 
ALLOWANCE FOR LOANS AND LEASE LOSSES
 
3.             (a)            Prior to submission or publication of all Reports
of Condition and Income required by the FDIC after the effective date of this
ORDER, the Board shall review the adequacy of the Bank’s ALLL, provide for an
adequate ALLL, and accurately report the same. The minutes of the Board meeting
at which such review is undertaken shall indicate the findings of the review,
the amount of increase in the ALLL recommended, if any, and the basis for
determination of the amount of ALLL provided. In making these determinations,
the Board shall consider the FFIEC Instructions for the Reports of Condition and
Income and any analysis of the Bank’s ALLL provided by the FDIC or KDFI.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)            ALLL entries required by this paragraph shall be made prior to
any regulatory capital determinations required by this ORDER.
LOAN REVIEW AND GRADING SYSTEM
 
4.            Within 30 days from the date of this ORDER, the Bank shall develop
and implement procedures which strengthen the Bank’s loan review function and
ensure the timely and accurate grading of the Bank’s credit relationships.
 
LOSS CHARGE-OFF
 
5.            As of the effective date of this ORDER, the Bank shall eliminate
from its books, by charge-off or collection, all assets or portions of assets
classified “Loss” as of January 30, 2012, that have not been previously
collected or charged off. In the event subsequent examinations or visitations
classify assets or portions of assets as “Loss”, the Bank shall immediately
eliminate such losses from its books. Elimination or reduction of these assets
with the proceeds of other Bank extensions of credit is not considered
collection for the purpose of this paragraph.
 
REDUCTION OF CONCENTRATIONS
 
6.      The Bank shall continue to implement the written plan to reduce the
concentration in commercial real estate.
 
GROWTH PLAN
 
7.             During the life of this ORDER, the Bank shall not increase its
total assets by more than 5% during any consecutive three-month period without
providing, at least 30 days prior to its implementation, a growth plan to the
Regional Director and the Commissioner. Such growth plan, at a minimum, shall
include the funding source to support the projected growth, as well as the
anticipated use of funds. This growth plan shall not be implemented without the
prior written consent of the Regional Director and the Commissioner. In no event
shall the Bank increase its total assets by more than 10% annually. For the
purpose of this paragraph, “total assets” shall be defined as in the Federal
Financial Institutions Examination Council’s Instructions for the Consolidated
Reports of Condition and Income.
 
PROHIBITION OF ADDITIONAL LOANS TO CLASSIFIED BORROWERS
 
8.             (a)           As of the effective date of this ORDER, the Bank
shall not extend directly or indirectly, any additional credit to, or for the
benefit of, any borrow who is already obligated in any manner to the Bank on any
extensions of credit (including any portion thereof) that has been charged off
the books of the Bank or classified “Loss” so long as such credit remains
uncollected.
 
(b)           As of the effective date of this ORDER, the Bank shall not extend,
directly or indirectly, any additional credit to, or for the benefit of, any
borrower whose loan or other credit has been classified “Substandard” and is
uncollected unless the Board or loan committee has adopted, prior to such
extension of credit, a detailed written statement giving the reasons why such
extension of credit is in the best interest of the Bank. If only the loan
committee adopts the written statement, it must also be presented to the Board
and reflected in the Board’s meeting minutes. A copy of the statement shallbe
placed in the appropriate loan file and shall be incorporated in the minutes of
the applicable Board meeting.
 
 
4

--------------------------------------------------------------------------------

 
 
DIVIDEND RESTRICTION
 
9.      As of the effective date of this ORDER, the Bank shall not declare or
pay any dividend without the prior written consent of the Regional Director and
the Commissioner.
 
CORRECTION OF VIOLATIONS
 
10.     (a)            Within 60 days from the effective date of this ORDER, the
Bank shall eliminate and/or correct all violations of law, rule, and regulations
listed in the Joint Report of Examination dated January 30, 2012, and shall
likewise correct, within 60 days, any violations revealed by subsequent
examinations or visitations.
 
(b)           Within 60 days from the effective date of this ORDER, the Bank
shall implement procedures to ensure future compliance with all applicable laws,
rules, and regulations.
 
LIQUIDITY PLAN
 
11.           (a)           Within 60 days from the effective date of this
ORDER, the Bank shall create and implement a written contingency funding plan
(“Liquidity Plan”). The Liquidity Plan shall identify sources of liquid assets
to meet the Bank’s contingency funding needs over time horizons of one month,
two months, and three months. At a minimum, the Liquidity Plan shall be prepared
in conformance with the Liquidity Risk Management Guidance found at FIL-13-2010
and include provisions to address the issues identified in the ROE.
 
(b)           During the life of this ORDER, the Bank shall submit to the
Regional Director and the Commissioner liquidity analysis reports in a format
that is acceptable to the Regional Director and the Commissioner on a weekly or
more frequent basis. The liquidity analysis reports also shall be submitted to
the Board for review and notation in Board minutes.
 
(c)           A copy of the plan required by this paragraph shall be submitted
to the Regional Director and the Commissioner.
 
STRATEGIC PLAN
 
12.           (a)           Within 30 days from the effective date of this
ORDER, the Bank shall formulate, adopt, and implement a realistic, comprehensive
strategic plan. The plan required by this paragraph shall contain an assessment
of the Bank’s current financial condition and market area, and a description of
the operating assumptions that form the basis for major projected income and
expense components. The written strategic plan shall address, at a minimum:
 

 
(i) 
Strategies for pricing policies and asset/liability management; and

 

 
(ii) 
Financial goals, including pro forma statements for asset growth, capital
adequacy, and earnings.

 
(b)     Within 30 days from the end of each calendar quarter following the
effective date of this ORDER, the Bank’s Board shall evaluate the Bank’s actual
performance in relation to the strategic plan required by this paragraph and
record the results of the evaluation, and any actions taken by the Bank, in the
minutes of the Board meeting at which such evaluation is undertaken.
 
 
5

--------------------------------------------------------------------------------

 
 
 
(c)     The strategic plan required by this ORDER shall be revised accordingly
after review by the Board within sixty (60) days following the end of each
calendar year during which the ORDER is in effect.
 
(d)     Copies of the plan and revisions thereto required by this paragraph
shall be submitted to the Regional Director and the Commissioner.
 
MANAGEMENT STUDY
 
13.     Within 45 days of the effective date of this ORDER, the Bank shall
implement the recommendations of the Management Study conducted on September 30,
2011.
 
COMPLIANCE WITH ORDER
 
14.           (a)           Within 30 days from the effective date of this
ORDER, the Board shall have in place a program that will provide for monitoring
of the Bank’s compliance with this ORDER.
 
(b)           Following the required date of compliance with subparagraph (a) of
this paragraph, the Board shall review the Bank’s compliance with this ORDER and
record its review in the minutes of each regularly scheduled Board meeting.
 
PROGRESS REPORTS
 
15.     Within 30 days from the end of each calendar quarter following the
effective date of this ORDER, the Bank shall furnish to the Regional Director
and the Commissioner written progress reports signed by each member of the
Board, detailing the actions taken to secure compliance with the ORDER and the
results thereof. Such reports may be discontinued when the corrections required
by this ORDER have been accomplished and the Regional Director and the
Commissioner have, in writing, released the Bank from making further reports.
 
NOTIFICATION TO SHAREHOLDER
 
16.     Following the effective date of this ORDER, the Bank shall send to its
shareholder a copy of this ORDER: (1) in conjunction with the Bank’s next
shareholder communication; or (2) in conjunction with its notice or proxy
statement preceding the Bank’s next shareholder meeting.
 
 
6

--------------------------------------------------------------------------------

 
 
This ORDER shall be effective upon issuance
 
The provisions of this ORDER shall be binding upon the Bank, its
institution-affiliated parties, and any successors and assigns thereof.
 
         The provisions of this ORDER shall remain effective and enforceable
except to the extent that, and until such time as, any provision has been
modified, terminated, suspended, or set aside by the FDIC and the KDFI in
writing.
 
          Pursuant to delegated authority.
 
          Dated:____________________, 2012.
_______________________________       _______________________________

M. Anthony Lowe                                              Charles A. Vice
Regional Director                                                Commissioner
Chicago Regional Office                                    Department of
Financial
            Corporation                                                         
Institutions
                                                               Commonwealth of
Kentucky




7

--------------------------------------------------------------------------------

 





